EXHIBIT 15.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in Registration Statement No.333-172742 on FormS-8 of our report dated June 8, 2011 relating to the consolidated financial statements and the financial statement schedule of Camelot Information Systems, Inc. and its subsidiaries, appearing in this Annual Report on Form20-F ofCamelot Information Systems, Inc. for the year ended December31, 2010. /s/ Deloitte Touche Tohmatsu CPA Ltd. Beijing, the People’s Republic of China June 8, 2011
